Bloodwortii, J.
1. Under the pleadings and evidence in this case the court erred in refusing to give to the jury certain instructions, duly requested, as follows (this issue not havipg been fully and clearly covered by the charge given) : (a) “In cases where a railway company is sued for an alleged injury, caused by the fright of a horse at the noise of or sight of an engine or ears, the plaintiff can not recover for an injury received from such cause, unless it appears that the noise made by the engine and' cars was both unusual and unnecessary at the time and place set forth and alleged.” (b) “If the engine or cars made an unusual noise, but at the same time a noise necessary, then the plaintiff can not recover. Before she can x-eeover it must appear that the noise made was both unusual and unnecessai-y.”
2. If there were other errors committed they are of such character that they will not likely occur upon a second trial.

Judgment reversed.


Broyles, P. J., and Harwell, J., concur.